DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions

Applicant’s election of Group II with traverse, encompassed by claims 14-22, in the reply filed on 02/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato [US 2012/0188521 A1].

Regarding claims 14 and 16, Sato discloses a fluid handling structure (Figs. 2 item 31 and 32) for a lithographic apparatus (Fig. 1), the fluid handling structure having a series of openings (27), the fluid handling structure for provision of fluid and/or liquid therethrough (paragraph [0147]), the fluid handing structure configured such that the openings are directed, in use, towards a substrate (P) and/or substrate table (2P) configured to support the substrate (as shown in Fig. 3), wherein a first subset of the series of openings (Fig. 4 item 57 or 59) is in fluid communication with a first chamber (34 or 35) and a second subset of the series of openings (57 or 59) is in fluid communication with a second chamber (34 or 35), the first chamber and second chamber being defined between a first member in which the series of openings are defined and a second member (as shown in Fig. 4), a portion of the first member or second member extending from a first side of the series of openings between two adjacent openings of the series of openings and into a recess in the other of the first member or second member on a second side of the series of openings opposite to the first side, one of the two adjacent openings being in the 

Regarding claim 15, Sato discloses wherein a first part of the portion which is between the two adjacent openings is thinner than a second part of the first portion which is in the recess, and/or wherein a cavity is formed in the fluid handling structure with sides thereof defined partly in the portion and partly in the other member, a third member being positioned in the cavity thereby to form a seal between the first chamber and second chamber, and/or wherein a leading edge of the portion and the recess have complementary surfaces constructed together to form a labyrinth seal  (as shown in Fig. 4 and Figs. 15-17).

Regarding claims 17-22, Sato discloses comprising a first member and a second member which are brought together so as to define the first chamber and the second chamber therebetween, wherein the second member comprises a portion extending from one side of the second series of openings between two adjacent openings of the second series of openings to the other side of the second series of openings, wherein a recess is formed in the first member on a second side of the second series of openings opposite to a first side from which the portion projects from the second chamber such that the portion extends into the recess, wherein a first part of the portion which is between the two adjacent openings of the second series of openings is thinner than a second part of the portion which is in the recess, wherein a cavity is formed with sides thereof defined partly in the portion and partly in the first member, further comprising a third member positioned in the cavity so to form a seal between the first chamber and second chamber (as shown in Fig. 4 and Figs. 15-17).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882